Citation Nr: 0826226	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to more than 12 months of Chapter 30 education 
benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 2002 to December 
2005, with eight months unverified prior active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which awarded the veteran 12 months of educational 
assistance under Chapter 30, Title 38, United States Code.


FINDING OF FACT

The veteran completed 36 months of entitlement to Chapter 
1606, Title 10, United States Code, educational assistance 
benefits, and has been awarded 12 months of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, totaling a maximum allowable aggregate of 48 months of 
benefits.


CONCLUSION OF LAW

The veteran has no legal entitlement to more than 12 months 
of educational assistance benefits under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §3695 (West 2002); 38 
C.F.R. § 21.4020 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that due to comments made by his 
recruiter, the 36 months of Chapter 1606, Title 10, United 
States Code, benefits he received previously should have no 
bearing on his eligibility for Chapter 30, Title 38, United 
States Code, benefits.

The veteran qualified to receive Chapter 1606 education 
benefits, and he used all 36 months of eligibility under this 
program.  The veteran entered active duty in January 2002 and 
was discharged in December 2005.  Upon entry into active 
service, the veteran elected to participate in, and 
contribute to, the Chapter 30 education program, and the 
veteran had the full $1,200 deducted from his pay.

In February 2006 the veteran submitted his claim for Chapter 
30 benefits, and indicated a desire to study Air Traffic 
Control and Aviation Technology at a community college.  In 
February 2006, he was informed by VA that he was entitled to 
12 months of Chapter 30 education benefits.  He disagreed 
with this decision, and the current appeal ensued.

Although an individual may be entitled to benefits under 
various education programs, there is a limit, however, as to 
the total aggregate period for which any person may received 
educational assistance under two or more educational 
programs.  The statutes and regulations limit such 
educational assistance to no more than 48 months.  38 
U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).

The evidence of record shows that the veteran has received 
educational benefits under Chapter 1606 for 36 months, which 
is a fact the veteran has not disputed.  Further, the 
evidence shows that he has been awarded an additional 12 
months of benefits under Chapter 30.  When combined, the 
veteran has been given 48 months of educational benefits 
between the two programs, which is the maximum amount allowed 
by law.

The Board notes that a May 2006 letter from the VA Regional 
Office in Seattle, Washington, informed the veteran that it 
was determined that he met the basic eligibility requirements 
for vocational rehabilitation and counseling benefits under 
Chapter 31, Title 38, United States Code.  The issue before 
the Board is limited to the question of entitlement to more 
than 12 months of educational assistance benefits under 
Chapter 30.  As the veteran has not expressed any 
dissatisfaction with any benefits received (or denied) under 
Chapter 31, matters pertaining to Chapter 31 are not before 
the Board, and 38 C.F.R. § 21.4020(b) is not for application 
in this case.

The Board is cognizant that the veteran may have been 
misinformed by various personnel regarding his eligibility 
status for Chapter 30 benefits.  However, that fact alone is 
insufficient to confer additional eligibility under Chapter 
30.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that because the payment of government benefits must be 
authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).  In 
sum, eligibility for more than 12 months of educational 
assistance under Chapter 30, Title 38, United States Code, is 
not established.

Where the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) has no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.


ORDER

Entitlement to more than 12 months of Chapter 30 education 
benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


